Hawley, J.,
concurring and dissenting.
I concur in the judgment of affirmance as to the sureties.
As to the respondents Woods & Bichards, there is no settled or agreed statement on motion for a new trial, and hence nothing properly before us but the judgment roll. (Lockwood v. Marsh, 3 Nev. 138; White v. White, 6 Id. 20.)
In my opinion the objection to the statement is not one that is required, under rule 8, to be “ noted in writing and filed at least one day before the argument,” and although the objection was not made in the oral argument, it is made in the written brief that was filed within the time given by the court. This, it seems to me, is not a waiver of the objection.
As no error appears in the judgment roll, I think that, under the previous rulings of this court, the judgment of the district court ought to be affirmed.